Citation Nr: 1202727	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO. 10-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a fracture, right distal tibia and fibula (ankle disability), currently rated 10 percent disabling.

2. Entitlement to an increased evaluation for residuals of fractures, right second and third metatarsal heads (toe disability), currently rated 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.R.
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to May 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Veteran attended a hearing before the undersigned in August 2011.

At his hearing, the Veteran stated that arthritis had spread from his ankle to his shoulders and neck. This matter of claimed secondary service connection is REFERRED to the RO for proper action.

At his August 2011 hearing, the Veteran stated that his service-connected disabilities were impacting his ability to work. See Hearing Transcript at 14-15. As discussed in the Remand section below, a claim of entitlement to TDIU has been raised.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran last attended a VA examination for these disabilities in March 2010. At his August 2011 hearing, the Veteran reported that his symptoms had gotten worse. See Hearing Transcript, generally. He reported that he has no range of motion in his ankle, that his foot and ankle swell daily, and that his foot and ankle have become increasingly painful. See Id. at 8-10. He also reported that he believes there is a difference in length in his legs; though an October 2008 VA treatment record shows they are the same length. See Hearing Transcript at 20 and VA Treatment Records (Oct. 2008). In addition, the March 2010 examiner failed to properly discuss the factors outlined in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, No. 09-2169 (Aug. 23, 2011). A new VA examination is needed. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In March 2011, the Veteran advised his VA provider that he had seen an outside provider for his foot disability. An attempt should be made to obtain any private treatment records. 38 C.F.R. § 3.159 (2011).

A March 2011 VA treatment note states that the Veteran is being scheduled for surgery on his right second toe. As the most current VA treatment records are dated March 2011, updated records should be obtained. Id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Veteran contends that his ability to work is severely impacted by his service-connected disabilities. He reported that he has to stay on his feet all day, and that his ankle and toe become very painful and swollen. See Hearing Transcript at 14-15. He reported that his work has to make special accommodations for him to be able to perform his job. Id. The Board finds that a claim of entitlement to TDIU has been raised.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2. Ask the Veteran to identify any private provider from whom he receives treatment.

3. Obtain the Veteran's current and complete treatment records from any private provider that he identifies. Evidence of attempts to obtain these records should be associated with the claims file.

4. Obtain the Veteran's VA treatment records dated from March 2011 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

5. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected right toe disability and right ankle disability.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology for each disability, addressing diagnostic code descriptions in DC 5262 and 5284.  Include range of motion findings for the right ankle and right toes. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Discuss the effects of the service-connected right ankle disability, service-connected right toe disability, and service-connected scars on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided.

6. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

